Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  July 17, 2014                                                                      Robert P. Young, Jr.,
                                                                                                Chief Justice

  149517 & (3)(4)                                                                     Michael F. Cavanagh
                                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  In re:                                                                                 David F. Viviano,
                                                                                                     Justices
                                                          SC: 149517
  ANONYMOUS JUDGE                                         JTC: RFI No. 2013-20572

  ______________________________________/

          On order of the Court, the motion for immediate consideration and the petition for
  interim suspension are considered. The motion for immediate consideration is
  GRANTED. Apart from the question of whether an interim suspension should be
  imposed for the reasons stated in the petition, it appears from the record before this Court
  that a serious question as to the respondent’s fitness to serve as a judge has been raised,
  including whether the respondent poses a threat to the respondent or others.

          It is therefore ORDERED that this matter is REMANDED to the Judicial Tenure
  Commission to determine whether the respondent suffers from any psychiatric disorders
  and whether the respondent is fit to serve as a judge. The Judicial Tenure Commission is
  directed to schedule an independent medical examination for the respondent with a
  psychiatrist of the Commission’s choice. That examination shall be conducted within 30
  days of the date of this order. The independent medical examiner shall conduct such
  examinations of the respondent as the independent medical examiner deems appropriate
  in light of the respondent’s December 20, 2013 correspondence to the U.S. Attorney, and
  any other materials provided by the Commission. The independent medical examiner
  shall determine whether the respondent suffers from any psychiatric disorders and, in
  light of the Canons of Judicial Conduct, whether the respondent lacks the requisite fitness
  to serve as a judge. The respondent shall cooperate with the independent medical
  examiner and provide such information as the independent medical examiner shall
  reasonably request. The independent medical examiner shall provide any diagnosis or
  other explanation concerning the respondent’s conduct that the independent medical
  examiner thinks relevant, including any recommendations the independent medical
  examiner believes that the Court ought consider to ensure that the respondent, if returned
  to office, will be able to manage those responsibilities in a fashion consistent with the
  respondent’s ethical duties as a judge, and whether the respondent poses a threat to the
  respondent or others. The independent medical examiner shall report his or her
                                                                                                               2

conclusions and recommendations to the Commission no later than two weeks after his or
her examination, or by September 2, 2014, whichever is earlier. A copy of the
independent medical examiner’s report shall be provided to the respondent, who shall
have an opportunity to comment thereon no later than September 16, 2014.

        It is further ORDERED that the Judicial Tenure Commission shall, on receipt
thereof, immediately forward under seal a copy of the independent medical examiner’s
report to the Clerk of this Court. If, based on the independent medical examiner’s report
or the respondent’s failure to cooperate, the Judicial Tenure Commission desires to
amend in any way its June 23, 2014 petition to this Court, it is directed to make such
further recommendation to this Court no later than September 16, 2014. If the Judicial
Tenure Commission makes such further recommendation, the respondent may file a brief
in this Court no later than September 30, 2014. The Judicial Tenure Commission may
file a brief in response no later than October 7, 2014.

      The petition for interim suspension and the motion to seal Supreme Court file
remain pending.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 17, 2014
       h0716
                                                                             Clerk